             Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 1 of 16



 1   Sonya D. Winner (Bar No. 200348)
     swinner@cov.com
 2   Nathan E. Shafroth (Bar No. 232505)
 3   nshafroth@cov.com
     Isaac D. Chaput (Bar No. 326923)
 4   ichaput@cov.com
     COVINGTON & BURLING LLP
 5   Salesforce Tower
     415 Mission Street, Suite 5400
 6   San Francisco, California 94105-2533
 7   Telephone: + 1 (415) 591-6000
     Facsimile: + 1 (415) 591-6091
 8
     Attorneys for Defendant
 9   MCKESSON CORPORATION
     (Additional parties and counsel listed on signature page)
10

11

12                                  UNITED STATES DISTRICT COURT

13                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

14    CITY AND COUNTY OF SAN FRANCISCO,                          Civil Case No.: 3:18-CV-07591-CRB
      et al.,
15
                                                                 DEFENDANTS’ AMENDED PROPOSED
             Plaintiffs,
16                                                               CASE SCHEDULE

17           v.

18    PURDUE PHARMA L.P., et al.                                 Honorable Charles R. Breyer
19           Defendants.
20

21          Defendants submit this proposal pursuant to the Court’s Order of May 5, 2020, which directed
22   the parties to propose a more detailed litigation and trial schedule. Dkt. 199. Since the Court entered
23   that Order, the parties have completed briefing on motions to dismiss plaintiffs’ First Amended
24   Complaint (“FAC”). They have also served initial document requests, the responses to which will
25   shortly be due (and in some instances have already been served). Meanwhile, the parties agreed in an
26   interim report to the Court that the COVID-19 Pandemic has necessarily hampered both sides’ ability to
27   conduct much discovery. See Dkt. 198. Although restrictions related to the Pandemic have begun to
28


                                    DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
             Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 2 of 16



 1   ease, things remain far from normal. Plaintiffs will presumably report on their ability to focus their
 2   personnel on responding to discovery – a question that, for reasons discussed below, is fundamentally
 3   important in establishing any realistic schedule in this case. The schedule proposed here assumes that
 4   plaintiffs will be able to comply promptly and comprehensively with their discovery obligations, without
 5   further material delays due to the Pandemic. Should that not be the case, a more extended schedule may
 6   be necessary.
 7          During the February 26 status conference, the Court posed two questions bearing on the schedule
 8   in this case: “[W]hat [is] the playing field going to be like?” and “What really has to be done?”
 9   February 26 Tr. at 14. Defendants answered these questions in their March 20, 2020 Response to
10   Plaintiffs’ Proposed Case Schedule (the “Response”). See Dkt. 133. To date, plaintiffs have not
11   answered either question, and instead merely suggested that, in order to permit an “aggressive”
12   schedule, the Court should artificially limit defendants’ ability to obtain discovery. See, e.g., Dkt. 129 at
13   1 (asserting that the proposed March 2021 trial date is possible if plaintiffs are allowed to limit their
14   document production obligations to an unspecified 25 custodians). Meanwhile, plaintiffs have
15   repeatedly acknowledged that the COVID-19 Pandemic affects the ability of key personnel to assist with
16   discovery. See, e.g., Dkt. 135 at 3. The Court should adopt a realistic schedule that takes into account
17   the scope and breadth of plaintiffs’ claims and, as explained below, the considerable discovery that
18   needs to be conducted.
19   I.     What Is the Playing Field?
20          The FAC comprises 925 paragraphs over 284 pages. Dkt. No. 128. Plaintiffs have suggested
21   that the FAC represents a streamlining of their case because it is based on complaints in other
22   jurisdictions. Dkt. 135 at 4. But plaintiffs necessarily concede that “the San Francisco-specific facts
23   differ from Summit County-specific facts,” even though the allegations against Defendants are nearly
24   identical. Id. at 7. As Defendants have repeatedly explained – and as Plaintiffs have never seriously
25   disputed – the vast majority of discovery that remains relates to plaintiffs, for example: the alleged
26   opioid crisis in San Francisco, the impact of that alleged crisis on plaintiffs, and plaintiffs’ response to
27   the alleged crisis. None of that discovery has occurred; all of it is necessary.
28

                                                           2
                                     DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
             Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 3 of 16



 1          Further, as explained in defendants’ Response, plaintiffs have not streamlined their claims in any
 2   meaningful respect. Dkt. 133 at 2-3. Although the FAC asserts fewer individual “causes of action” than
 3   its predecessor, plaintiffs dropped only a single cause of action – for negligence. They still assert claims
 4   for public nuisance, and alleged fraud-based RICO violations, as well as alleged violations of the UCL
 5   and the FAL.
 6          Plaintiffs previously represented that they would amend their Fact Sheet to narrow the scope of
 7   damages and, therefore, discovery. Dkt. 135 at 3-4. But plaintiffs’ Amended Fact Sheet, served on May
 8   29, 2020 (and attached hereto as Exhibit 1), narrowed almost nothing and still seeks broad categories of
 9   remedies over a period of more than two decades. Indeed, the Amended Fact Sheet contradicts some of
10   plaintiffs’ prior statements. Plaintiffs represented on March 25 that “[g]enerally speaking” they sought
11   “(a) the forward-looking costs of abatement of the public nuisance in San Francisco caused by opioids;
12   (b) civil penalties and injunctive relief tethered to Defendants’ violations occurring within San Francisco
13   of the [UCL] and [FAL]; and (c) limited remedies under RICO.” Dkt. 135 at 9-10. Plaintiffs’ Amended
14   Fact Sheet, in contrast, seeks that relief plus more. Specifically, the City now seeks:
15          1. With respect to the RICO claims: “all legal and equitable relief permitted by law,” including
16              “actual damages; treble damages; equitable and/or injunctive relief in the form of Court-
17              supervised corrective communications, actions, and programs; forfeiture as deemed proper
18              by the Court” and fees, costs, and interest. Ex. 1 at 2 (emphasis added).
19          2. With respect to the public nuisance claim: “the costs of future abatement of the opioid-related
20              public nuisance in San Francisco and all other legal and equitable relief allowed by law.” Id.
21              at 3 (emphasis added).
22          3. With respect to the UCL and FAL claims: “injunctive relief, restitution, and civil penalties.”
23              Id. (emphasis added).
24   It is therefore apparent that plaintiffs have not “narrowed” the scope of their requested relief at all.
25          Additionally, while plaintiffs’ Amended Fact Sheet reduced the number of separate line items for
26   which they seek damages, the actual scope of the damages sought appears to be largely unchanged. For
27   example, under the category of “Public Health and First Responder” costs, plaintiffs previously stated
28   that they sought damages for costs related to “Counseling for grief, post-traumatic stress disorder and

                                                           3
                                     DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
             Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 4 of 16



 1   depression,” “Mental health facilities,” “Opioid education programs,” “Opioid prevention programs,”
 2   “Opioid abuse programs,” “Social services,” “Increased Veterans Services expenditures,” “Patient
 3   transportation,” and “Rehabilitation and treatment programs.” See Dkt. 66-2 (initial Plaintiff Fact Sheet)
 4   at 3-4. In their Amended Fact Sheet, plaintiffs collapse all such costs into the broader subcategories of
 5   “Mental and behavioral health facilities and programs,” and “Drug education, prevention and treatment
 6   programs.” Ex. 1 at 3. Similarly, costs related to “Narcan/Naloxone administration,” “Public and
 7   employee training on the administration of Narcan/Naloxone,” “Purchases of Narcan/Naloxone,” and
 8   “Public and employee training on administering Narcan/Naloxone” no longer appear as separate
 9   subcategories (see Dkt. 66-2 at 3); instead, such costs have been collapsed into the broader subcategory
10   of “Narcan/Naloxone purchase and training.” See Ex. 1 at 3. In substance, Plaintiffs have not narrowed
11   the relief they seek. Plaintiffs’ damages claims remain breathtakingly broad and will require broad
12   discovery.
13   II.    What Really Has to Be Done?
14          Plaintiffs previously argued that discovery in this case could be “circumscribed” (Dkt. 135 at 9)
15   but then described only the limited categories of discovery plaintiffs desire from defendants. Such
16   discovery from Defendants should indeed be circumscribed given that plaintiffs already have access to
17   comprehensive national discovery from defendants. Id. at 10. But that has nothing to do with the
18   discovery defendants need from plaintiffs in order to defend themselves in this litigation, including on
19   issues related to the existence of any nuisance in the first instance, causation, and damages. Defendants’
20   Response exhaustively categorized the areas in which they require discovery. See Dkt. 133 at 7-13.
21   Based on the FAC and plaintiffs’ Amended Fact Sheet, nearly all of that discovery is still needed, as
22   summarized below:
23                  1.      Law Enforcement
24          Plaintiffs’ entire case is premised on theories involving criminal activity, by doctors and other
25   healthcare providers who write medically unnecessary prescriptions, see, e.g., FAC ¶¶ 12, 59;
26   individuals who divert prescription opioid medications, see, e.g., id. ¶¶ 7, 51, 59, 166, 546; traffickers
27   and drug dealers of diverted prescription opioid medications or heroin, fentanyl, and other illicit opioids,
28   see, e.g., id. ¶¶ 5, 14, 67; and individuals who abuse prescription opioid medications or illicit opioids,

                                                           4
                                     DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
             Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 5 of 16



 1   see, e.g., id. ¶¶ 64, 67. As defendants have previously explained, discovery from local and third-party
 2   law enforcement entities is therefore necessary in order to understand both the full scope of plaintiffs’
 3   alleged harm and necessary elements of plaintiffs’ case, including causation. That is true for all of
 4   plaintiffs’ causes of action, as well as for the remedies sought.1
 5                  2.      District Attorney and Courts
 6          Although plaintiffs’ Amended Fact Sheet deleted some categories of damages related to the
 7   district attorney and courts, discovery from the San Francisco District Attorney’s office is still needed to
 8   identify non-party criminal actors and their conduct, as that conduct relates to causation and fault.
 9   San Francisco’s drug courts will have important information concerning the scope of opioid and other
10   drug use within San Francisco and plaintiffs’ efforts to address and rehabilitate users of opioids and
11   other drugs.
12          Additionally, plaintiffs still allege a claim for public nuisance, for which they “seek costs that
13   will be associated with future efforts to abate the public nuisance in San Francisco.” FAC ¶ 905. The
14   criminal justice system – including the costs of treatment, rehabilitation, and prevention of recidivism –
15   has been a significant element of other jurisdictions’ abatement plans. For example, the two Ohio
16   plaintiffs in Track One of the MDL proposed abatement plans including over $300 million in funding
17   for programs relating to the criminal justice system.
18                  3.      Emergency Services
19          Plaintiffs’ Amended Fact Sheet still claims damages for various types of expenditures related to
20   “Public Health and First Responders,” including “Emergency medical services” and “Narcan/Naloxone
21   purchase and training.” Ex. 1 at 3. The San Francisco Fire Department Division of Emergency Medical
22   Services is also likely to possess critical information more generally about opioid abuse and treatment.
23

24

25

26   1
       Plaintiffs continue to seek extensive damages relating to law enforcement activities. Although
27   plaintiffs’ Amended Fact Sheet deleted some separately listed sub-categories of law enforcement-related
     costs, most such subcategories appear to have been either moved (“Narcan/Naloxone purchase and
28   training”) or collapsed into broad categories (e.g., “Task forces/special projects”). Ex. 1.

                                                             5
                                     DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
             Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 6 of 16



 1                  4.     Public Health
 2          Plaintiffs claim damages for ten categories of public health-related expenditures, including

 3   “Emergency medical services,” “Mental and behavioral health facilities and programs,” “Needle

 4   exchange and prescription drug take-back programs,” “Drug education, prevention and treatment

 5   programs,” “HIV/Hepatitis C programs,” “Public health clinics,” “Public hospitals,” “Narcan/Naloxone

 6   purchase and training,” “Training on safe prescription practices,” and “Training on safe prescription

 7   drug disposal.” Ex. 1 at 3. Defendants require discovery concerning each of these categories. For

 8   example, the San Francisco Department of Public Health compiles data by tracking the impact of

 9   substance use and abuse, which is an important source of information on the overdose and death trends

10   in the City and County of San Francisco, as well as the prevention and training programs that Plaintiffs

11   implemented to mitigate the alleged harm.2

12          Plaintiffs also claim damages related to “Public health clinics” and “Public Hospitals.” Ex. 1 at

13   3. The San Francisco Health Network is a public healthcare system that includes 14 primary health care

14   centers, hospital care through the Zuckerburg San Francisco General Hospital and Treatment Center and

15   Laguna Honda Hospital, urgent care, and behavioral health services. This network of public health

16   facilities likely possesses relevant information concerning the scope and impact of opioid and other drug

17   use within San Francisco. Further, defendants are likely to require third-party discovery from a number

18   of other public health agencies and related entities, including: (1) California Conference of Local Health

19   Officers; (2) California Department of Aging; (3) California Department of Public Health; (4) California

20   Emergency Medical Services Authority; (5) California Health & Human Services Agency; (6) California

21   Department of State Hospitals; (7) California Mental Health Services Overnight & Accountability; (8)

22   California Office of the Patient Advocate; (9) California Department of Managed Health Care; (10)

23
     2
24     Topics to be addressed in this discovery may include, inter alia, epidemiological data regarding
     addiction and mental health treatment and opioid use, abuse, and overdose, and mortality; uniformly
25   deidentified treatment, encounters, and dispensing records related to opioid prescriptions written and
     addiction or overdose treatment provided; records related to treatment with naloxone and other
26
     medically assisted treatment reports; records of grants received from state and federal sources related to
27   opioids; provider lists and budgets for substance use treatment providers; records related to admissions
     to substance use disorder treatment; data related to substance abuse trends and drug availability; and
28   CURES data reports used by the City and County.

                                                          6
                                    DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
                Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 7 of 16



 1   California Department of Health Care Services; (11) California Office of Health Information and
 2   Integrity; and (12) California Office of Statewide Health Planning and Development.
 3                   5.     Medical Examiners
 4          One of the primary focuses of plaintiffs’ FAC, and an essential component of any causal chain
 5   between alleged defendant misconduct and any harm to plaintiffs, are overdose deaths purportedly
 6   related to opioids. See, e.g., FAC at ¶¶ 3-4, 6, 13-14. These allegations require extensive discovery
 7   from the Office of the Chief Medical Examiner, which investigates individual deaths and tracks
 8   community health trends. Defendants will require discovery from that office to test, for example,
 9   whether any overdoses involved their opioids, the true cause of overdoses, trends involving overdoses
10   over time, how causes of death are determined and recorded in the overdose context, and other related
11   subjects. In addition, plaintiffs claim damages for various coroner and medical examiner-related
12   expenditures, including “Morgue space,” “Storage of bodies,” “Burials and cremations,” “Toxicology
13   testing,” “Biohazard waste disposal,” and “Autopsies in suspected overdose deaths.” Ex. 1 at 3.
14                   6.     Child and Family Services
15          Defendants will require discovery from plaintiffs’ departments and divisions related to Child and
16   Family Services. Although plaintiffs removed a separate damages category for this from their Amended
17   Fact Sheet, they still seek damages for “social services to victims of the opioid epidemic and their
18   families,” “mental-health services,” and “counseling.” FAC ¶¶ 851, 882. In Track One of the MDL,
19   Child and Family Services was one of the largest categories of alleged damages. Additionally, plaintiffs
20   seek the costs of “future abatement,” which will necessarily require discovery of past programs and
21   expenditures even if they do not ultimately seek to recover specific past damages related to Child and
22   Family Services.
23          Such discovery is likely to address, inter alia, policies and practices over time related to
24   investigations and cases involving opioids, data maintained in plaintiffs’ Child Welfare Services / Case
25   Management System showing the number of cases involving opioids compared to alcohol and other
26   drugs; drug testing data and contracts; department budgets; and grants received from state and federal
27   sources.
28

                                                          7
                                    DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
             Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 8 of 16



 1                  7.      Health Plans and Officials Responsible for Administering Them
 2          Plaintiffs have identified nine “medical insurance plan[s] or carrier[s], behavioral health carriers,

 3   or workers compensation programs” used by its employees since January 1, 2008 and nine pharmacy

 4   benefit managers or third-party claims administrators they have used since January 1, 2006. Ex. 1 at 17-

 5   19. Defendants will seek documents and testimony from plaintiffs regarding their oversight over those

 6   plans/carriers and mangers/administrators, including whether and to what extent plaintiffs continue to

 7   reimburse for the types of opioid prescriptions that plaintiffs allege were wrongful.

 8          Defendants will also require discovery related to third-party health plans offered to residents of

 9   San Francisco, including large insurers, pharmacy benefit managers, and private managed care

10   organizations operating in San Francisco. These entities have, inter alia, critical claims data

11   demonstrating the number and types of opioids prescribed to San Francisco residents over time, the

12   healthcare providers who prescribed these opioids, and the conditions for which they were prescribed.

13          Also, plaintiffs seek damages for purported “bulk purchases of prescription opioids by its

14   hospitals and pharmacies resulting from” alleged RICO violations. Ex. 1 at 2. Defendants require

15   discovery into those purchases, as well as into the hospitals and pharmacies that made the purchases, to

16   determine why those purchases were made, the resulting prescriptions written for the medications

17   included in those purchases, and why plaintiffs claim those prescriptions were wrongful, among other

18   subjects.

19                  8.      Budget and Finance
20          In their Amended Fact Sheet, Plaintiffs seek wide-ranging damages to offset alleged increases to

21   their budget, including “costs of future abatement of the opioid-related public nuisance” and 21 separate

22   categories of damages that they contend relate to “increases in costs” to the City and County of

23   San Francisco. Plaintiffs claim that the financial costs from the opioid epidemic “that are already known

24   are staggering,” and identify certain line items in a 2017 budget proposal that were “specifically targeted

25   at addressing ‘[t]he surge of opiate abuse and addiction.’” FAC ¶ 58. Defendants require discovery

26   from the Mayor’s Office of Public Policy and Finance, the Controller’s Office, and the Board of

27   Supervisors to identify any proposed and actual opioid-related expenditures in San Francisco’s budget

28   throughout the relevant time period, including “costs of future abatement.”


                                                          8
                                    DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
             Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 9 of 16



 1                   9.      Opioid Task Forces
 2           Plaintiffs seek damages for costs related to “Task Force/special projects.” Ex. 1 at 3.

 3   Defendants require discovery into the various task forces and “special projects” – none of which are

 4   actually identified in the Amended Fact Sheet. Through Defendants’ independent investigation, various

 5   San Francisco Departments and Boards operate drug-related tasks forces working to identify harm

 6   reduction strategies to decrease and manage illicit drug (e.g., methamphetamine) use, develop

 7   recommendations on the operation of safe injection services, and advise City government officials on

 8   policies to help address drug dealing that is particularly rampant in certain neighborhoods within

 9   San Francisco. These include the San Francisco Methamphetamine Task Force (facilitated by

10   San Francisco Department of Public Health), San Francisco Safe Injection Services Task Force

11   (facilitated by San Francisco Department of Public Health), and the Street-Level Drug Dealing Task

12   Force. Such task forces possess information that is highly important to plaintiffs’ claims for damages

13   related to, inter alia, “Needle exchange and prescription drug take-back programs,” “Narcan/Naloxone

14   purchase and training,” and “Task Force/special projects.” Ex. 1 at 3.

15                   10.     Other Third Party Discovery
16           As explained in defendants’ Response, numerous third parties have discoverable information

17   relevant to plaintiffs’ claims and defendants’ defenses. Dkt. 133 at 12-13. Defendants will require

18   discovery from professional regulatory authorities (e.g., the California Medical Board), California’s

19   prescription drug monitoring program (“CURES”), insurers and workers’ compensation providers,

20   professional organizations (e.g. the California Medical Association), and healthcare providers. Plaintiffs

21   represented that they have “serious concerns” regarding defendants’ plan to propound third-party

22   discovery requests. Dkt. 135 at 11. These abstract “concerns” are simply an attempt to curtail from the

23   outset defendants’ ability to test plaintiffs’ theories of harm. Plaintiffs are not entitled to unilaterally

24   dictate the discovery to which defendants are entitled. Further, the planned third-party discovery will

25   pose little, if any, burden on plaintiffs.

26           B.      Limitations on Discovery
27           Plaintiffs previously admitted that an “aggressive” case schedule is “manageable” only if the

28   Court severely curtails defendants’ right to discovery. See Dkt. 129 at 1. Plaintiffs have not yet asked to


                                                            9
                                      DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
            Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 10 of 16



 1   meet and confer with defendants on potential limitations on discovery, and as of this filing plaintiffs’
 2   responses to defendants’ initial document requests have not yet been served. Defendants remain
 3   prepared to meet and confer in good faith about the necessary scope of discovery, but as they have
 4   previously explained (see Dkt. 133 at 13-14), plaintiffs’ proposed limitations on document custodians
 5   and discovery from plaintiffs are unworkable in light of their sweeping claims.
 6   III.   Proposed Case Schedule
 7          As explained above, plaintiffs have failed to narrow their claims in any meaningful regard. And,
 8   as all involved are keenly aware, the COVID-19 Pandemic has already significantly impacted the
 9   parties’ ability to litigate this case, and even the most optimistic of assumptions cannot ignore the fact
10   that this impact is likely to continue. In light of these developments, defendants’ previous scheduling
11   proposal, which would have culminated in an October 2021 trial, is no longer feasible. Defendants
12   therefore propose a trial beginning February 21, 2022, with interim case deadlines as set forth in the
13   table below.3
14
                                         Deadline                        Defendants’ Proposal
15
                     Substantial completion of document                 March 1, 2021
16                   production
17                   Close of fact discovery                            July 2, 2021

18                   Plaintiffs’ expert reports and deadline for        July 12, 2021
                     plaintiffs to offer two deposition dates for
19                   each expert between July 19 and August 16

20                   Defendants’ expert reports and deadline for        August 23, 2021
                     defendants to offer two deposition dates for
21                   each expert between August 30 and
                     September 13
22
                     Close of expert discovery                          September 13, 2021
23                   Motions for summary judgment and Daubert           October 1, 2021
24                   motions

25

26   3
       In addition, defendants will meet and confer with plaintiffs regarding interim dates during fact
27   discovery for the identification of prescriptions plaintiffs claim caused them harm for which they seek
     relief, as the parties have done in the MDL, and as the MDL court has incorporated into case schedules
28   in multiple bellwether cases, e.g. Case No. 17-md-2804 (N.D. Ohio), Dkt. 3325 at 3.

                                                          10
                                     DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
               Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 11 of 16



 1                                         Deadline                      Defendants’ Proposal
 2                     Oppositions to motions for summary               November 12, 2021
                       judgment and Daubert motions
 3
                       Replies in support of motions for summary        December 3, 2021
 4                     judgment and Daubert motions

 5                     Hearings on motions for summary judgment         December 17, 2021
                       and Daubert motions
 6                     Parties to lodge and serve witness and exhibit   January 4, 2022
 7                     lists4
                       Parties to file juror questionnaire, proposed    January 11, 2022
 8                     voir dire questions, and simplified statement
 9                     of the case
                       Joint proposed pre-trial order                   January 18, 2022
10
                       Motions in limine                                January 18, 2022
11
                       Oppositions to motions in limine                 January 25, 2022
12                     Replies in support of motions in limine          February 1, 2022
13                     Proposed jury instructions and special verdict   February 1, 2022
                       form
14
                       Final Pretrial Conference                        February 8, 2022
15
                       Trial                                            February 21, 2022
16

17
                                                      *    *       *
18
               For the foregoing reasons, defendants respectfully request that the Court enter defendants’
19
     proposed schedule, which accounts for the unique scope and scale of this case and provides defendants
20
     the time necessary to develop the record and prepare for trial.
21

22       DATED: June 8, 2020                               Respectfully submitted,
23
         By: /s/ Steven J. Boranian                        By: /s/ Sonya D. Winner
24           Steven J. Boranian                                Sonya D. Winner (Bar No. 200348)
             REED SMITH LLP                                    Nathan E. Shafroth (Bar No. 232505)
25           101 Second Street, Suite 1800                     Isaac D. Chaput (Bar No. 326923)
             San Francisco, CA 94105                           COVINGTON & BURLING LLP
26
27   4
       These and the following dates are based on the Court’s standing jury trial order. Based on experience
28   in other cases, the parties will likely wish to discuss building in more time for some of these items.

                                                           11
                                      DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
          Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 12 of 16



 1       Telephone: (415) 543-8700                        Salesforce Tower
         Facsimile: (415) 391-8269                        415 Mission Street, Suite 5400
 2       sboranian@reedsmith.com                          San Francisco, California 94105-2533
 3                                                        Telephone: + 1 (415) 591-6000
         Sarah B. Johansen                                Facsimile: + 1 (415) 591-6091
 4       REED SMITH LLP
         355 South Grand Avenue, Suite 2900               Attorneys for Defendant
 5       Los Angeles, CA 90071                            McKesson Corporation
         Telephone: (213) 457-8000
 6       Facsimile: (213) 457-8080
 7       sjohansen@reedsmith.com                      By: /s/ Neelum J. Wadhwani
                                                          Neelum J. Wadhwani (Bar No. 247948)
 8       Attorneys for Defendant                          Enu A. Mainigi (pro hac vice)
         AmerisourceBergen Drug Corporation               WILLIAMS & CONNOLLY LLP
 9                                                        725 Twelfth Street, NW
                                                          Washington, DC 20005
10
     By: /s/ Rocky C. Tsai                                Tel: (202) 434-5000
11       Rocky C. Tsai (S.B. #221452)                     Fax: (202) 434-5029
         Traci J. Irvin (S.B. #309432)                    nwadhwani@wc.com
12       ROPES & GRAY LLP                                 emainigi@wc.com
         Three Embarcadero Center
13       San Francisco, CA 94111-4006                     Edward W. Swanson, SBN 159859
         Tel: (415) 315-6300                              August Gugelmann, SBN 240544
14
         Fax: (415) 315-6350                              SWANSON & McNAMARA LLP
15       rocky.tsai@ropesgray.com                         300 Montgomery Street, Suite 1100
         traci.irvin@ropesgray.com                        San Francisco, California 94104
16                                                        Telephone: (415) 477-3800
         Attorneys for Defendants Mallinckrodt            Facsimile: (415) 477-9010
17       LLC and SpecGx LLC                               ed@smllp.law
                                                          august@smllp.law
18

19                                                        Attorneys for Defendant
                                                          Cardinal Health, Inc.
20
     By: /s/ Zachary W. Byer                          By: /s/ Elizabeth A. Sperling
21       Zachary W. Byer (S.B. #301382)                   Elizabeth A. Sperling (CA Bar No.
22       KIRKLAND & ELLIS LLP                             231474)
         555 South Flower Street                          ALSTON & BIRD LLP
23       Los Angeles, CA 90071                            333 South Hope Street, 16th Floor
         Tel: (213) 680-8400                              Los Angeles, CA 90071
24       zachary.byer@kirkland.com                        Telephone: (213) 576-1000
                                                          Fax: (213) 576-1100
25       Jennifer G. Levy, P.C. (pro hac vice)            elizabeth.sperling@alston.com
26       KIRKLAND & ELLIS LLP
         1301 Pennsylvania Ave., N.W.                     Daniel G. Jarcho (pro hac vice)
27       Washington, D.C. 20004                           ALSTON & BIRD LLP
         Tel: (202) 879-5000                              950 F Street, NW
28       Fax: (202) 879-5200                              Washington, DC 20004

                                                     12
                                  DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
           Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 13 of 16



 1       jennifer.levy@kirkland.com                        Telephone: (202) 239-3300
                                                           Daniel.jarcho@alston.com
 2       Donna Welch, P.C. (pro hac vice)
 3       Timothy W. Knapp, P.C. (pro hac vice)             Cari K. Dawson (pro hac vice)
         Karl Stampfl (pro hac vice)                       Jenny A. Hergenrother (pro hac vice)
 4       KIRKLAND & ELLIS LLP                              Scott A. Elder (pro hac vice)
         300 North LaSalle, Chicago, IL 60654              ALSTON & BIRD LLP
 5       Tel: (312) 862-2000                               1201 West Peachtree Street, Suite 4900
         Fax: (312) 862-2200                               Atlanta, GA 30309-3424
 6       donna.welch@kirkland.com                          Telephone: (404) 881-7000
 7       tknapp@kirkland.com                               cari.dawson@alston.com
         karl.stampfl@kirkland.com                         jenny.hergenrother@alston.com
 8
         Attorneys for Defendants Allergan Finance,        Attorneys for Defendant Noramco, Inc.
 9       LLC f/k/a Actavis, Inc. f/k/a Watson
         Pharmaceuticals, Inc., Allergan Sales, LLC
10       and Allergan USA, Inc. and specially         By: /s/ Zachary Hill
         appearing defendant Allergan plc f/k/a           Zachary Hill (S.B. #275886)
11
         Actavis plc                                      MORGAN, LEWIS & BOCKIUS LLP
12                                                        One Market, Spear Street Tower
                                                          San Francisco, CA 94105-1596
13                                                        Tel: (415) 442-1000
     By: /s/ Amy R. Lucas                                 zachary.hill@morganlewis.com
14       Amy R. Lucas (S.B. #264034)
         O’MELVENY & MYERS LLP                             Eric W. Sitarchuk*
15
         1999 Avenue of the Stars, 8th Floor               Rebecca J. Hillyer*
16       Los Angeles, CA 90067                             MORGAN, LEWIS & BOCKIUS LLP
         Tel: (310) 553-6700                               eric.sitarchuk@morganlewis.com
17       Fax: (310) 246-6779                               rebecca.hillyer@morganlewis.com
         alucas@omm.com                                    1701 Market Street
18
                                                           Philadelphia, 19103-2921
         Charles C. Lifland (S.B. #108950)                 Tel: +1.215.963.5000
19
         Sabrina H. Strong (S.B. #200292)                  Fax: +1.215.963.5001
20       O’MELVENY & MYERS LLP
         400 South Hope Street                             Wendy West Feinstein (pro hac vice)
21       Los Angeles, CA 90071                             MORGAN, LEWIS & BOCKIUS LLP
         Tel: (213) 430-6000                               One Oxford Centre, 32nd.Fl.
22       Fax: (213) 430-6407                               Pittsburgh, PA 15219-6401
23       clifland@omm.com                                  Tel: (412) 560-7455
         sstrong@omm.com                                   wendy.feinstein@morganlewis.com
24
         Amy J. Laurendeau (S.B. #198321)                  Attorneys for Defendants
25       O’MELVENY & MYERS LLP                             Teva Pharmaceuticals USA, Inc.,
         610 Newport Center Drive, 17th Floor              Cephalon, Inc., Actavis LLC, Watson
26       Newport Beach, CA 92660                           Laboratories, Inc., and Actavis Pharma,
27       Tel: (949) 823-6900                               Inc. f/k/a Watson Pharma, Inc.
         Fax: (949) 823-6994
28       alaurendeau@omm.com


                                                      13
                                  DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
          Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 14 of 16



 1                                                       *Denotes national counsel, pro hac vice
         Stephen D. Brody (pro hac vice)                 forthcoming
 2       O’MELVENY & MYERS LLP
 3       1625 Eye Street, NW                         By: /s/ Sean O. Morris
         Washington, DC 20006                            Sean O. Morris
 4       Tel: (202) 383-5300                             John D. Lombardo
         Fax: (202) 383-5414                             ARNOLD & PORTER KAYE
 5       sbrody@omm.com                                  SCHOLER LLP
                                                         777 South Figueroa Street, 44th Floor
 6       Attorneys for Defendants Johnson &              Los Angeles, CA 90017-5844
 7       Johnson, Janssen Pharmaceuticals, Inc.,         Tel: (213) 243-4000
         Ortho-McNeil-Janssen Pharmaceuticals,           Fax: (213) 243-4199
 8       Inc., and Janssen Pharmaceutica, Inc.           Sean.Morris@arnoldporter.com
                                                         John.Lombardo@arnoldporter.com
 9   By: /s/ Alan R. Ouellette
         Alan R. Ouellette (CA Bar No. 272745)           Attorneys for Defendants Endo
10
         FOLEY & LARDNER LLP                             Pharmaceuticals Inc., Endo Health
11       555 California Street, Suite 1700               Solutions Inc., Par Pharmaceutical, Inc.,
         San Francisco, CA 94104-1520                    and Par Pharmaceutical Companies,
12       Telephone: (415) 434-4484                       Inc.
         Facsimile: (415) 434-4507
13       aouellette@foley.com
                                                     By: /s/ Charles J. Stevens
14
         James W. Matthews (Pro Hac Vice motion          Charles J. Stevens (SBN 106981)
15       forthcoming)                                    cstevens@gibsondunn.com
         Ana M. Francisco (Pro Hac Vice motion           Joshua D. Dick (SBN 268853)
16       forthcoming)                                    jdick@gibsondunn.com
         Katy E. Koski (Pro Hac Vice motion              Kelsey J. Helland (SBN 298888)
17       forthcoming)                                    khelland@gibsondunn.com
         FOLEY & LARDNER LLP                             GIBSON DUNN & CRUTCHER LLP
18
         111 Huntington Avenue                           555 Mission Street, Suite 3000
19       Boston, MA 02199-7610                           San Francisco, CA 94105
         Telephone:    (617) 342-4000                    Telephone: 415.393.8200
20       Facsimile:    (617) 342-4000                    Facsimile: 415.393.8306
         jmatthews@foley.com
21       francisco@foley.com                             Kaspar Stoffelmayr (pro hac vice
22       kkoski@foley.com                                forthcoming)
                                                         kaspar.stoffelmayr@bartlitbeck.com
23       Attorneys for Defendant Anda, Inc.              Katherine M. Swift (pro hac vice
                                                         forthcoming)
24                                                       kate.swift@bartlitbeck.com
                                                         BARTLIT BECK LLP
25                                                       54 West Hubbard Street
26                                                       Chicago, IL 60654
                                                         Telephone: 312.494.4400
27                                                       Facsimile: 312.494.4440

28

                                                    14
                                 DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
     Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 15 of 16



 1                                             Alex Harris (pro hac vice forthcoming)
                                               alex.harris@bartlitbeck.com
 2                                             BARTLIT BECK LLP
 3                                             1801 Wewatta Street, Suite 1200
                                               Denver, CO 80202
 4                                             Telephone: 303.592.3100
                                               Facsimile: 303.592.3140
 5
                                               Attorneys for Defendant Walgreen Co.
 6

 7

 8
 9

10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26
27

28

                                          15
                       DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
            Case 3:18-cv-07591-CRB Document 223 Filed 06/08/20 Page 16 of 16



 1                                              ATTESTATION
 2                  I, Sonya Winner, hereby attest, pursuant to N.D. Cal. Civil L.R. 5-1, that the concurrence
 3   to the filing of this document has been obtained from each signatory hereto.
 4
      DATED: June 8, 2020                           By: /s/ Sonya D. Winner
 5                                                      Sonya D. Winner
 6

 7

 8
 9

10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26
27

28

                                     DEFENDANTS’ AMENDED PROPOSED CASE SCHEDULE
